 



Exhibit 10.1
LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of
January 26, 2007, by and between SUPERIOR BANCORP, formerly known as The Banc
Corporation, a Delaware corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), and has reference to the
following facts and circumstances:
     A. Borrower has applied for a revolving credit loan from Lender in the
principal amount of up to $10,000,000.
     B. Lender is willing to make said revolving credit loan to Borrower upon,
and subject to, the terms, provisions and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby mutually agree and promise as follows:
SECTION 1. TERM
     The “Term” of this Agreement shall commence on the date hereof and shall
end on January 26, 2008, unless earlier terminated upon the occurrence of an
Event of Default under this Agreement. All representations and warranties made
herein shall survive termination and termination shall not affect a party’s
rights with respect to any prior breach of any term, agreement, covenant,
representation or warranty contained herein.
SECTION 2. DEFINITIONS
     In addition to the terms defined elsewhere in this Agreement or in any
Exhibit or Schedule hereto, when used in this Agreement, the following terms
shall have the following meanings (such meanings shall be equally applicable to
the singular and plural forms of the terms used, as the context requires):
     Act shall have the meaning ascribed thereto in Section 9.17.
     Attorneys’ Fees means the reasonable value of the services (and costs,
charges and expenses related thereto) of the attorneys employed by Lender
(including, without limitation, attorneys who are employees of Lender) from time
to time to represent Lender (a) in the preparation or amendment of this
Agreement and the other Transaction Documents, (b) in any litigation, contest or
proceeding or to take any other action in or with respect to any litigation,
contest or proceeding (whether instituted by Lender, Borrower or any other
Person and whether in bankruptcy or otherwise) in any way or respect relating to
this Agreement or any of the other Transaction Documents, Borrower, Subsidiary
Bank, any Subsidiary, or any other Obligor, and (c) to enforce any of Lender’s
rights to collect any of the Obligations; provided, that such Attorneys’ Fees
shall be determined on the basis of rates then generally applicable to the
attorneys (and all paralegals, accountants and other staff employed by such
attorneys) employed by Lender, which may be higher than the rates such attorneys
(and all paralegals, accountants and other staff employed by such attorneys)
charge Lender in certain matters.
     Business Day shall mean any day except a Saturday, Sunday or legal holiday
observed by Lender.
     Capitalized Lease shall mean any lease which, in accordance with GAAP
consistently applied, is required to be capitalized on the balance sheet of the
lessee.

 



--------------------------------------------------------------------------------



 



     Change in Control shall mean any of the following events: (a) the
acquisition at any time by a “person” or “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 [the
“Exchange Act”]) of beneficial ownership (as defined in Rule 13(d)-3 under the
Exchange Act), directly or indirectly, of securities representing more than
Fifty Percent (50%) of the combined voting power in the election of directors of
the then outstanding securities of Borrower or any successor of Borrower;
(b) during any period of two (2) consecutive years or less, the individuals who
at the beginning of such period constituted a majority of the board of directors
cease, for any reason other than death, disability or retirement to constitute a
majority of Borrower’s board of directors, unless the election of or nomination
for election of each new director during such period was approved by a vote of
at least a majority of the directors still in office who were directors at the
beginning of the period; (c) approval by the stockholders of Borrower of any
sale or disposition of substantially all of the assets or earning power of the
Borrower; or (d) approval by the stockholders of Borrower of any merger,
consolidation, or statutory share exchange to which Borrower is a party and as a
result of which the persons who were stockholders of Borrower immediately prior
to the effective date of the merger, consolidation or share exchange shall have
beneficial ownership of less than Fifty Percent (50%) of the combined voting
power in the election of directors of the surviving corporation.
     Code shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, together with the regulations thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed to also refer to any successor sections.
     Collateral shall have the meaning ascribed to such term in the Pledge.
     Community shall mean Community Bancshares, Inc., a Delaware corporation.
     Consolidated Subsidiary shall mean with respect to any Person at any date,
any Subsidiary or other entity the assets and liabilities of which are or should
be consolidated with those of such Person in its consolidated financial
statements as of such date in accordance with GAAP consistently applied.
     Default shall mean an event or condition the occurrence of which would,
with the lapse of time, the giving of notice, or both, become or constitute an
Event of Default as defined in Section 8 hereof.
     Distribution in respect of any corporation or other entity shall mean:
(a) dividends or other distributions on or in respect of any of the capital
stock or other equity interests of such corporation or other entity; and (b) the
redemption, repurchase or other acquisition of any capital stock or other equity
interests of such corporation or other entity or of any warrants, rights or
other options to purchase any such capital stock or other equity interests.
     Environmental Laws shall have the meaning ascribed thereto in Section 9.04.
     Environmental Lien shall have the meaning ascribed thereto in
Section 6.10(g).
     ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time (references
to sections of ERISA shall be construed to also refer to any successor
sections).
     ERISA Affiliate shall mean any corporation, trade or business that is,
along with Borrower, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in Sections 414(b) and
414(c), respectively, of the Code or Section 4001 of ERISA.
     Event of Default shall have the meaning ascribed thereto in Section 8.

- 2 -



--------------------------------------------------------------------------------



 



     GAAP shall mean, at any time, generally accepted accounting principles at
such time in the United States.
     Indebtedness of any Person shall mean and include all obligations of such
Person which in accordance with GAAP consistently applied are or should be
classified upon a balance sheet of such Person as liabilities of such Person,
including any and all contingent obligations, indebtedness and/or liabilities of
such Person, as long as they are reflected on the balance sheet of such Person
and any and all obligations of such Person under any Capitalized Lease.
     Indemnitee shall have the meaning ascribed thereto in Section 9.05.
     Indemnified Liabilities shall have the meaning ascribed thereto in
Section 9.05.
     Interest Differential shall mean that sum equal to the greater of zero
(0) or the financial loss incurred by Lender resulting from prepayment,
calculated as the difference between the amount of interest Lender would have
earned (from like investments in the Money Markets as of the first day of the
applicable LIBOR Advance) had prepayment not occurred and the interest Lender
will actually earn (from like investments in the Money Markets as of the date of
prepayment) as a result of the redeployment of funds from the prepayment;
provided, that, because of the short-term nature of the Loan, Borrower agrees
that the Interest Differential shall not be discounted to its present value.
     LIBOR Advance shall have the meaning ascribed thereto in Section 3.02(a).
     Lien shall mean any interest in Property securing an obligation owed to, or
a claim by, a Person other than the owner of the Property, whether such interest
is based on common law, statute or contract, including, without limitation, any
security interest, mortgage, deed of trust, pledge, lien or other encumbrance of
any kind or nature whatsoever, any conditional sale or trust receipt and any
lease, consignment or bailment for security purposes.
     Loan shall have the meaning ascribed thereto in Section 3.01.
     Loan Period shall mean the period commencing on the advance date of the
applicable LIBOR Advance and ending on the numerically corresponding day one
(1), two (2), three (3), or six (6) months thereafter matching the interest rate
term selected by Borrower; provided, however, (a) if any Loan Period would
otherwise end on a day which is not a New York Banking Day, then the Loan Period
shall end on the next succeeding New York Banking Day unless the next succeeding
New York Banking Day falls in another calendar month, in which case the Loan
Period shall end on the immediately preceding New York Banking Day; or (b) if
any Loan Period begins on the last New York Banking Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of the Loan Period), then the Loan Period shall end on the last
New York Banking Day of the calendar month at the end of such Loan Period.
     Material Adverse Effect shall mean (a) a material adverse effect on the
Properties, assets, liabilities, business, operations, prospects, income or
condition (financial or otherwise) of Borrower, Subsidiary Bank, and/or any
Subsidiary, (b) material impairment of the ability of Borrower, Subsidiary Bank,
and/or any Subsidiary to perform any of its obligations under this Agreement,
the Note or any of the other Transaction Documents or (c) material impairment of
the enforceability of the rights of, or benefits available to, Lender under this
Agreement, the Note, the Pledge or any of the other Transaction Documents.
     Money Markets shall mean one or more wholesale funding markets available to
and selected by Lender, including negotiable certificates of deposit, commercial
paper, Eurodollar deposits, bank notes, federal funds, interest rate swaps or
others.

- 3 -



--------------------------------------------------------------------------------



 



     Multiemployer Plan shall mean a “multiemployer plan” as defined in Section
4001(a) (3) of ERISA which is maintained for employees of Borrower, any other
Obligor, any ERISA Affiliate, Subsidiary Bank, or any Subsidiary.
     New York Banking Day shall mean any day (other than a Saturday or Sunday)
on which commercial banks are open for business in New York, New York.
     Note shall mean the Revolving Credit Note to be executed and delivered to
Lender pursuant to Section 3.01, as the same may from time to time be amended,
modified, extended or renewed.
     Notice of Borrowing shall have the meaning ascribed thereto in Section
3.03(a).
     Obligations shall mean any and all indebtedness, liabilities and
obligations of Borrower to Lender under this Agreement, the Note, the Pledge,
any of the other Transaction Documents, or any other agreement, instrument or
document heretofore, now or hereafter executed and delivered by Borrower to
Lender, in each case in connection with or contemplated by the Transaction
Documents, now existing or hereafter arising, absolute or contingent, joint
and/or several, secured or unsecured, direct or indirect, expressed or implied
in law, contractual or tortious, liquidated or unliquidated, at law or in
equity, or otherwise, and whether created directly or acquired by Lender by
assignment or otherwise, and any and all costs of collection and/or Attorneys’
Fees incurred or to be incurred in connection therewith.
     Obligor shall mean Borrower and each other Person who is or shall become
primarily or secondarily liable on any of the Obligations or who grants Lender a
Lien upon any Property or assets of such Person as collateral for any of the
Obligations.
     OTS shall mean the United States Department of Treasury, Office of Thrift
Supervision.
     OTS Capital Guidelines shall have the meaning ascribed thereto in
Section 6.09.
     PBGC shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     Pension Plan shall mean any “pension plan” as such term is defined in
Section 3(2) of ERISA which is subject to the provisions of Title IV of ERISA
and which is established or maintained by Borrower, any other Obligor, any ERISA
Affiliate, Subsidiary Bank, or any Subsidiary, other than a Multiemployer Plan.
     Permitted Liens shall mean (a) Liens securing government deposits at
Subsidiary Bank; (b) Liens on Property or assets which secure loans or other
extensions of credit made by Subsidiary Bank or any Subsidiary in the ordinary
course of their banking business; (c) Liens on Property or assets acquired by
Subsidiary Bank or any Subsidiary by foreclosure or by deed in lieu of
foreclosure in the ordinary course of their banking business; (d) Liens for
taxes, assessments and other governmental charges that are not yet delinquent or
are being contested in good faith; (e) purchase money Liens related to purchase
of capital assets not to exceed $500,000; (f) Liens assumed in connection with
acquisitions or mergers as long as such acquisition or merger is permitted by
the terms of this Agreement; (g) statutory Liens of landlords, carriers,
warehousemen, mechanics, suppliers, material men, or other like Liens incurred
in the ordinary course of business and which are not yet delinquent or are being
contested in good faith; (h) Liens incurred in the ordinary course of business
in connection with workers’ compensation and unemployment insurance and other
types of social security; (I) Liens incurred or deposits made to secure
performance or tenders, bids, leases, statutory obligations, utility services,
progress payments and the like; (j) the refinancing of any Liens permitted by
this Agreement, and (g) the Liens described on Schedule 5.12 attached hereto.

- 4 -



--------------------------------------------------------------------------------



 



     Person shall mean an individual, partnership, corporation, limited
liability company, trust, unincorporated organization or association, and a
government or agency or political subdivision thereof.
     Pledge shall mean the Stock Pledge Agreement dated as of the date hereof to
be executed by Borrower and delivered to Lender pursuant to Section 3 hereof as
the same may from time to time be amended.
     Prime Rate shall mean the interest rate announced from time to time by
Lender as its “prime rate” (which rate shall fluctuate as and when said prime
rate shall change). Borrower acknowledges that such “prime rate” is a reference
rate and does not necessarily represent the lowest or best rate offered by
Lender to their customers.
     Prime Rate Advance shall have the meaning ascribed thereto in
Section 3.02(a).
     Property shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible; and Properties shall mean
any or all of the foregoing. For purposes of this Agreement, Borrower,
Subsidiary Bank, and any Subsidiary, as the case may be, shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes.
     Regulatory Agency shall mean any Federal, state or local governmental or
regulatory agency, authority, entity or official having jurisdiction over the
banking or other related activities of Borrower, Subsidiary Bank, and/or any
Subsidiary including, without limitation (to the extent applicable), The Board
of Governors of the Federal Reserve System, the OTS, and the Federal Deposit
Insurance Corporation.
     Related Party shall mean any Person which directly or indirectly through
one or more intermediaries controls, or is controlled by or is under common
control with, Borrower, Subsidiary Bank, or any Subsidiary. The term “control”
shall mean the possession, directly or indirectly, of the power to vote Ten
Percent (10%) or more of the capital stock of any Person or the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
     Reportable Event shall have the meaning ascribed thereto in ERISA.
     SEC shall mean the United States Securities and Exchange Commission.
     Subsidiary shall mean any corporation or other entity of which more than
Fifty Percent (50%) of the issued and outstanding capital stock or other equity
interests entitled to vote for the election of directors, managers or other
persons performing similar functions (other than by reason of default in the
payment of dividends or other distributions) is at the time owned directly or
indirectly by Borrower, Subsidiary Bank, or any Subsidiary; and Subsidiaries
shall mean any or all of the foregoing.
     Subsidiary Bank shall mean as of the effective date of this Agreement,
Superior Bank, a Federal savings bank; provided, that, this definition may be
amended in the future to reflect any other Subsidiary Bank that Borrower
acquires.
     Term shall have the meaning ascribed thereto in Section I.
     Transaction Documents shall mean this Agreement, the Note, the Pledge, and
all other agreements, documents, instruments and certificates connected with or
otherwise relating to this Agreement or the Loan made hereunder, all as the same
may from time to time be amended, modified, extended or renewed.

- 5 -



--------------------------------------------------------------------------------



 



SECTION 3. THE LOAN
     3.01 Commitment of Lender. Lender hereby agrees to make Borrower a
revolving credit loan in the original principal amount of up to Ten Million
Dollars ($10,000,000.00) (the “Loan”), which Loan, or any portion thereof, may
be repaid and, subject to the terms and conditions hereof (and as long as no
Event of Default exists), reborrowed to, but not including the last day of the
Term. The aggregate principal amount which Borrower may have outstanding under
the Loan at any one time shall not initially exceed Ten Million Dollars
($10,000,000.00), which amount may be borrowed, paid, reborrowed and repaid in
whole or in part; provided, that, upon request prior to the last day of the
Term, as long as no Default or Event of Default has occurred and is continuing,
and further subject to approval in accordance with Lender’s credit approval
policies and procedures after receipt by Lender of any such request, the Loan
may by increased to an amount not to exceed $15,000,000.00. The Loan shall be
evidenced by the Revolving Credit Note of Borrower dated the date of this
Agreement, payable to the order of Lender in the principal amount of
$10,000,000.00, having a maturity date of the last day of the Term, and in the
form attached hereto and incorporated by reference as Exhibit A (as the same may
from time to time be amended, modified, extended or renewed, the “Note”).
     3.02 Interest.
     (a) Interest on each Loan advance shall accrue at one of the following
annual rates selected by Borrower: (a) upon notice to Lender, One and 5/10
Percent (1.5%) below the Prime Rate (each, a “Prime Rate Advance”); or (b) upon
a minimum of two (2) New York Banking Days prior notice, One and 25/100 Percent
(1.25%) above the one (1), two (2), three (3), or six (6) month LIBOR rate
quoted by Lender from Telerate Page 3750 or any successor thereto (which shall
be the LIBOR rate in effect two (2) New York Banking Days prior to commencement
of the advance), adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation (each, a “LIBOR Advance”).
     (b) In the event Borrower does not timely select another interest rate
option at least two (2) New York Banking Days before the end of the Loan Period
for a LIBOR Advance, Lender may at any time after the end of the Loan Period
convert the LIBOR Advance to a Prime Rate Advance, but until such conversion,
the funds advanced under the LIBOR Advance shall continue to accrue interest at
the same rate as the interest rate in effect for such LIBOR Advance prior to the
end of the Loan Period.
     (c) No LIBOR Advance may extend beyond the last day of the Term. In any
event, if the Loan Period for a LIBOR Advance should happen to extend beyond the
last day of the Term, such LIBOR Advance must be prepaid on the last day of the
Term. Lender’s internal records of applicable interest rates shall be
determinative in the absence of manifest error. Each LIBOR Advance shall be in a
minimum principal amount of $100,000. The aggregate number of LIBOR Advances in
effect at any one time may not exceed five (5).
     (d) After maturity of the Loan, whether by reason of acceleration or
otherwise, interest shall accrue on the Loan and be payable on demand on the
entire outstanding principal balance thereof at an annual rate equal to Three
Percent (3%) over and above the then existing rate(s). Interest on each Loan
advance shall be payable quarterly in arrears on each March 31, June 30,
September 30 and December 31, and on the last day of the Term, or earlier if
maturity is accelerated pursuant to the terms of this Agreement. All payments
shall be applied first to the payment of all accrued and unpaid interest, with
the balance, if any, to be applied to the payment of principal. Lender’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error.
     3.03 Method of Borrowing.

- 6 -



--------------------------------------------------------------------------------



 



     (a) Borrower shall give Lender oral or written notice (a “Notice of
Borrowing”) by 10:00 a.m. (St. Louis time) on (i) the Business Day on which each
Prime Rate Advance shall be made, or (ii) at least a minimum of two (2) New York
Banking Days prior to which each LIBOR Advance shall be made. Each Notice of
Borrowing shall specify: (A) the date of such advance, which shall be a Business
Day during the Term, (B) the aggregate principal amount of such advance, and
(C) with respect to each LIBOR Advance, the Loan Period.
     (b) A Notice of Borrowing shall not be revocable by Borrower.
     (c) Subject to the terms and conditions of this Agreement, provided that
Lender has received the Notice of Borrowing, Lender shall (unless Lender
determines that any applicable condition specified in Section 4 has not been
satisfied) make the applicable Loan advance to Borrower by crediting the amount
of such Loan advance to a demand deposit account of Borrower at Lender specified
by Borrower (or such other account mutually agreed upon in writing between
Lender and Borrower) not later than 2:30 p.m. (St. Louis time) on the Business
Day specified in said Notice of Borrowing.
     (d) If Lender makes a new Loan advance under this Agreement on a day on
which Borrower is required to or has elected to repay all or any part of an
outstanding Loan advance, Lender shall apply the proceeds of its new Loan
advance to make such repayment and only an amount equal to the difference (if
any) between the amount being borrowed and the amount being repaid shall be made
available by Lender to Borrower.
     (e) Borrower hereby irrevocably authorizes Lender to rely on telephonic,
telegraphic, telecopy, telex, electronic mail, or written instructions of any
individual identifying himself or herself as one of the individuals listed on
Schedule 3.03 attached hereto (or any other individual from time to time
authorized to act on behalf of Borrower pursuant to a resolution adopted by
either the Board of Directors of Borrower and certified by the Secretary of
Borrower) with respect to any request to make a Loan advance or a repayment
under this Agreement, and on any signature which Lender believes to be genuine,
and Borrower shall be bound thereby in the same manner as if such individual
were actually authorized or such signature were genuine. Borrower also hereby
agrees to defend and indemnify Lender and hold Lender harmless from and against
any and all claims, demands, damages, liabilities, losses and reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) relating to or arising out of or in connection with the acceptance of
instructions for making Loan advances or repayments under this Agreement; unless
such claims, demands, damages, liabilities and losses are caused solely by
Lender’s gross negligence or intentional misconduct.
     3.04 Prepayment. Borrower shall be privileged at any time to prepay all or
any portion of the Loan prior to last day of the Term, without penalty or
premium, provided that: (a) partial prepayments shall be applied to the
installments of principal of the Note in the inverse order of their stated
maturities; (b) on each prepayment date, Borrower shall pay to Lender all
accrued interest on the principal portion of the Loan being prepaid to and
including the date of such prepayment; (c) no Default or Event of Default under
this Agreement shall have occurred and be continuing; and (d) if a LIBOR Advance
is prepaid prior to the end of the applicable Loan Period for such LIBOR
Advance, whether voluntarily or because prepayment is required due to the Loan
maturing, or due to acceleration of the Loan upon default or otherwise, Borrower
agrees to pay all of Lender’s costs, expenses and Interest Differential (as
determined by Bank) incurred as a result of such prepayment. Any prepayment of a
LIBOR Advance shall be in an amount equal to the remaining entire principal
balance of such LIBOR Advance.
     3.05 General Provisions as to Payments. Borrower shall make each payment of
principal of, and interest on, the Loan and all other amounts payable by
Borrower under this Agreement, not later than 12:00 noon (St. Louis time) on the
date when due and payable, in Federal or other funds immediately available in
St. Louis, Missouri, to Lender at its address referred to in Section 3.06. All

- 7 -



--------------------------------------------------------------------------------



 



payments received by Lender after 12:00 noon (St. Louis time) shall be deemed to
have been received by Lender on the next succeeding Business Day. Whenever any
payment of principal of, or interest on, the Loans or of other amount shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon, at the
then applicable rate, shall be payable for such extended time.
     3.06 Place of Payment. Both principal and interest under the Note are
payable to Lender in lawful currency of the United States in Federal or other
immediately available funds at Lender’s banking office at One US Bank Plaza, 7th
Street & Washington Avenue, St. Louis, Missouri 63101.
     3.07 Late Fees. If Borrower fails to make any payment of any principal of
or interest on any Loan advance within ten (10) days after the same becomes due,
whether by reason of maturity, acceleration or otherwise, in addition to all of
the other rights and remedies of Lender under this Agreement and at law or in
equity, Borrower shall pay Lender on demand with respect to each such late
payment a late fee in an amount not to exceed Three Percent (3%) of each late
payment.
     3.08 Capital Adequacy. If, after the date of this Agreement, Lender shall
have determined in good faith that the adoption of any applicable law, rule,
regulation or guideline regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any Regulatory
Agency, other governmental or regulatory authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or will have the effect of reducing the rate of return on Lender’s
capital in respect of its obligations under this Agreement to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy),
then from time to time Borrower shall pay to Lender upon demand such additional
amount or amounts as will compensate Lender for such reduction. All
determinations made in good faith by Lender of the additional amount or amounts
required to compensate Lender in respect of the foregoing shall be conclusive in
the absence of manifest error. In determining such amount or amounts, Lender may
use any reasonable averaging and attribution methods.
SECTION 4. PRECONDITIONS TO LOAN ADVANCES
     4.01 Initial Advance under Loan. Notwithstanding any provision contained
herein to the contrary, Lender shall have no obligation to make the initial Loan
advance unless Lender shall have received the following, all in form acceptable
to Lender:
(a) this Agreement and the Note, each executed by a duly authorized officer of
Borrower;
(b) the Pledge, executed by a duly authorized officer of Borrower, and the
collateral schedule, stock power(s), UCC financing statement, and such other
documents as Lender may require in connection with the Pledge;
(c) 65,026 shares of the common stock of Subsidiary Bank, representing at least
Fifty One Percent (51%) of the issued and outstanding common stock of Subsidiary
Bank (as verified by the Secretary of Subsidiary Bank), said shares to be issued
in Borrower’s name and accompanied by stock powers duly executed in blank by an
authorized officer of Borrower which the signature(s) of such officer(s)
guaranteed;
(d) the Certificate of President, duly executed by the President of Borrower;

- 8 -



--------------------------------------------------------------------------------



 



(e) copies of resolutions of the Board of Directors of Borrower, duly adopted,
which authorize the execution, delivery and performance of this Agreement and
the other Transaction Documents, certified by the Secretary of Borrower;
(f) copies of the Articles or Certificate of Incorporation of Borrower,
including any amendments thereto, certified by the Secretary of State of the
State of Delaware, and copies of the Articles or Certificate of Incorporation of
Subsidiary Bank, including any amendments thereto, certified by the OTS;
(g) copies of the By-Laws of Borrower and Subsidiary Bank, including any
amendments thereto, certified by the Secretary of Borrower, and the Secretary of
Subsidiary Bank, respectively;
(h) a certificate of good standing for Borrower issued by the Secretary of State
of the State of Delaware, and a certificate of corporate existence for
Subsidiary Bank issued by the OTS;
(i) an opinion of counsel from William H. Caughran, Jr., General Counsel of
Borrower, in the form acceptable to Lender;
(j) evidence that no change in the financial condition of Borrower, Subsidiary
Bank and/or any Subsidiary shall have occurred since September 30, 2006 that
could have a Material Adverse Effect; and
(k) such other agreements, documents, instruments, certificates and assurances
as Lender may reasonably request.
     4.02 All Advances. Notwithstanding any provision contained in this
Agreement to the contrary, Lender shall have no obligation to make any Loan
advance under this Agreement unless:
(a) Lender shall have received a Notice of Borrowing for such Revolving Credit
Loan as required by Section 3.03(a);
(b) both immediately before and immediately after giving effect to such Loan
advance, no Default or Event of Default shall have occurred and be continuing;
(c) no change in the Properties, assets, liabilities, business, operations,
prospects, income or condition (financial or otherwise) of Borrower, Subsidiary
Bank and/or any Subsidiary which may have a Material Adverse Effect shall have
occurred since the date of this Agreement and be continuing; and
(d) all of the representations and warranties made by Borrower and any
third-parties in this Agreement and/or in any other Transaction Document shall
be true and correct in all material respects on and as of the date of such Loan
as if made on and as of the date of such Loan advance (and for purposes of this
Section 4.02(d), the representations and warranties made by Borrower in
Section 5.04 shall be deemed to refer to the most recent financial statements of
Borrower delivered to Lender pursuant to Section 6.03).
Each request for a Loan advance by Borrower under this Agreement shall be deemed
to be a representation and warranty by Borrower on the date of such Loan advance
as to the facts specified in clauses (b), (c), and (d) of this Section 4.02.
SECTION 5. REPRESENTATIONS AND WARRANTIES
     To induce Lender to make the Loan, Borrower hereby represents and warrants
to Lender that:

- 9 -



--------------------------------------------------------------------------------



 



     5.01 Corporate Existence and Power. Each of Borrower, Subsidiary Bank, and
each Subsidiary: (a) is duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization; (b) has all requisite corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted; and (c) is duly qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect on its business, financial condition or operations. Borrower is a
Delaware chartered “savings and loan holding company” as defined in and within
the meaning of 12 U.S.C. §1467a et seq., and as such Borrower has filed all
necessary reports with and received all necessary approvals from OTS. Subsidiary
Bank is a “Federal savings association” and an “insured depository institution”,
as those terms are defined in and within the meaning of 12 U.S.C. §§1462 and
1813 and no act has occurred which could adversely affect the status of
Subsidiary Bank as an “insured depository institution.” Subsidiary Bank is a
Federal savings bank chartered under 12 U.S.C. §1464.
     5.02 Corporate Authorization. The execution, delivery and performance by
Borrower of this Agreement, the Note, the Pledge, and the other Transaction
Documents are within the corporate powers of Borrower and have been duly
authorized by all necessary corporate action.
     5.03 Binding Effect. This Agreement, the Note, the Pledge, and the other
Transaction Documents have been duly authorized, executed and delivered and
constitute the legal, valid and binding obligations of Borrower enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights in general.
     5.04 Financial Statements. Borrower has furnished Lender with the following
financial statements, identified by the principal financial officer of Borrower:
(a) consolidated and consolidating balance sheets and profit and loss statements
of Borrower and its Consolidated Subsidiaries as of December 31, 2005, all
certified by Borrower’s independent certified public accountants, which
financial statements have been prepared in accordance with GAAP; and (b) the
Thrift Financial Report (OTS Form 1313) of Subsidiary Bank as of September 30,
2006, certified by the President or Chief Financial Officer of Subsidiary Bank.
Borrower further represents that: (1) said financial statements fairly present
the condition of Borrower and its Consolidated Subsidiaries as of the dates
thereof, (2) there has been no change in the condition or operation, financial
or otherwise, of Borrower or any of its Consolidated Subsidiaries since
September 30, 2006 that could have a Material Adverse Effect, and (3) neither
Borrower nor any of its Consolidated Subsidiaries has any direct or contingent
liabilities which are not disclosed on said financial statements which could
have a Material Adverse Effect.
     5.05 Litigation. Except as disclosed in Schedule 5.05 attached hereto,
there is no action or proceeding pending or, to the knowledge of Borrower,
threatened against or affecting Borrower, Subsidiary Bank or any Subsidiary,
before any court, arbitrator or governmental, regulatory or administrative body,
agency or official which could result in any change in the condition or
operation, financial or otherwise, of Borrower, Subsidiary Bank, or any
Subsidiary which may have a Material Adverse Effect, and neither Borrower,
Subsidiary Bank nor any Subsidiary is in default with respect to any order,
writ, injunction, decision or decree of any court, arbitrator or governmental,
regulatory or administrative body, agency or official which could have a
Material Adverse Effect.
     5.06 Pension and Welfare Plans. Each Pension Plan complies in all material
respects with all applicable statutes and governmental rules and regulations; no
Reportable Event has occurred and is continuing with respect to any Pension
Plan; neither Borrower, Subsidiary Bank, any Subsidiary, nor any ERISA Affiliate
has withdrawn from any Multiemployer Plan in a “complete withdrawal” or a
“partial withdrawal” as defined in sections 4203 or 4205 of ERISA, respectively;
no steps have been instituted by Borrower, Subsidiary Bank, any Subsidiary, or
any ERISA Affiliate to terminate any Pension Plan; no condition exists or event
or transaction has occurred in connection with any Pension Plan or Multiemployer
Plan which could result in the incurrence by Borrower, Subsidiary Bank, any
Subsidiary,

- 10 -



--------------------------------------------------------------------------------



 



or any ERISA Affiliate of any material liability, fine or penalty; and neither
Borrower, Subsidiary Bank, any Subsidiary, nor any ERISA Affiliate is a
“contributing sponsor” as defined in Section 4001 (a) (13) of ERISA of a
“single-employer plan” as defined in Section 4001 (a) (15) of ERISA which has
two or more contributing sponsors at least two of whom are not under common
control. Neither Borrower, Subsidiary Bank, nor any Subsidiary, has any
contingent liability with respect to any “employee welfare benefit plans”, as
such term is defined in Section 3(a) of ERISA, which covers retired employees
and their beneficiaries.
     5.07 Tax Returns. Borrower, Subsidiary Bank, and each Subsidiary have filed
all Federal, state and local income tax returns and all other tax returns which
are required to be filed and has paid all taxes due pursuant to such returns or
pursuant to any assessment received by Borrower, Subsidiary Bank, and each
Subsidiary, except for the filing of such returns, if any, in respect of which
an extension of time for filing is in effect.
     5.08 Subsidiaries. Subsidiary Bank and the other Subsidiaries set forth on
Schedule 5.08 are the only Subsidiaries of Borrower. Except as disclosed herein,
neither Borrower nor Subsidiary Bank, individually or collectively, owns or
holds, directly or indirectly, any capital stock of or equity interest in any
corporation, partnership, limited liability company or other entity. Borrower
may at any time amend, modify or supplement this Section 5.08 and Schedule 5.08
by notifying Lender in writing of any changes thereto, including any formation,
acquisition, merger or liquidation of any Subsidiary or any change in the
capitalization of any Subsidiary, in each case, in accordance with the terms of
this Agreement, and thereby the representations and warranties contained in this
Section 5.08 shall be amended accordingly so long as such amendment,
modification or supplement is made within thirty (30) days after the occurrence
of any such changes in the facts stated therein and that such changes reflect
transactions that are permitted under this Agreement.
     5.09 Compliance with Laws. Borrower, Subsidiary Bank, and each Subsidiary
have complied in all material respects with and will continue to comply with all
applicable federal and state laws and regulations that: (a) regulate or are
concerned in any way with its or their banking and trust business, including
without limitation those laws and regulations relating to the investment of
funds, lending of money, collection of interest, extension of credit, and
location and operation of banking facilities; or (b) otherwise relate to or
affect the business or assets of Borrower, Subsidiary Bank, and each Subsidiary,
or the assets owned, used or occupied by them.
     5.10 Compliance With Other Instruments. None of the execution and delivery
by Borrower of the Transaction Documents, the consummation of the transactions
therein contemplated or the compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on Borrower, or any of the provisions of Borrower’s Certificate of
Incorporation or By-Laws or any of the provisions of any indenture, agreement,
document, instrument or undertaking to which Borrower is a party or subject, or
by which it or its Property is bound. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, the
exemption by, any governmental, regulatory, administrative or public body or
authority, or any subdivision thereof, is required to authorize, or is otherwise
required in connection with, the execution, delivery or performance of, or the
legality, validity, binding effect or enforceability of, any of the Transaction
Documents.
     5.11 Other Loans and Guarantees. Except as disclosed on Schedule 5.11
attached hereto, neither Borrower, Subsidiary Bank, nor any Subsidiary (except
in the ordinary course of the banking business) is a borrower, guarantor or
obligor with respect to any loan transaction, guarantee or other indebtedness
for borrowed money.
     5.12 Title to Property. Borrower, Subsidiary Bank, and each Subsidiary are
each the sole and absolute owner of, or has the legal right to use and occupy,
all Property it claims to own or which is necessary for Borrower, Subsidiary
Bank, and each Subsidiary to conduct its business. Neither

- 11 -



--------------------------------------------------------------------------------



 



Borrower, Subsidiary Bank, nor any Subsidiary has signed or authorized the
filing of any financing statements, security agreements or chattel mortgages
with respect to any of its respective Property, has granted or permitted any
Liens with respect to any of its Property or has any knowledge of any Liens with
respect to any of its Property, except as disclosed on Schedule 5.12 attached
hereto.
     5.13 Regulation U. No part of the proceeds of the Loan will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately (a) to purchase or carry margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock, or to refund or repay
indebtedness originally incurred for such purpose or (b) for any purpose which
entails a violation of, or which is inconsistent with, the provisions of the
Regulations of The Board of Governors of the Federal Reserve System, including,
without limitation, Regulations G, U, T or X thereof, as amended.
     5.14 Environmental Matters. There are no disputes pending (nor, to the
knowledge of Borrower, are there any disputes threatened nor, to the knowledge
of Borrower, is there any basis therefor) affecting Borrower, Subsidiary Bank,
or any Subsidiary, whether or not in or before any court or arbitrator of any
kind or involving any governmental or regulatory body, which, if adversely
determined could, singly or in the aggregate, have a Material Adverse Effect on
the business, Properties, assets, liabilities, financial condition, results of
operations or business prospects of Borrower, Subsidiary Bank, or any Subsidiary
or on the ability of Borrower to perform its obligations hereunder or under the
Note or any of the other Transaction Documents, relating to environmental
matters, including, without limitation, any notice from any agency, state or
Federal, that Borrower, Subsidiary Bank, or any Subsidiary is a potentially
responsible party for the cleanup of any environmental waste site, that
Borrower, Subsidiary Bank, or any Subsidiary is in violation of any
environmental permit or regulation, that Borrower, Subsidiary Bank, or any
Subsidiary has been placed on any registry of solid or hazardous waste disposal
sites, or of the expiration, revocation or denial of any environmental permit or
other loss of interim status or other current authorization to operate any unit
or portion of the facilities of Borrower, Subsidiary Bank, or any Subsidiary.
     5.15 Shares of Subsidiary Bank. The authorized capital of Subsidiary Bank
consists solely of 200,000 shares of common stock, $1.00 par value. As of the
date hereof, Borrower is the sole legal and beneficial owner of 127,501 shares
of common stock, $1.00 par value, of Subsidiary Bank, representing all of the
outstanding and issued shares of common stock of Subsidiary Bank, subject to no
Liens, warrants, options, proxies, restrictions on transfer, resale or other
disposition; and that all of such shares are all validly issued, fully paid and
nonassessable. As of the date hereof, there are no warrants or options, or any
agreements to issue any warrants or options, outstanding with respect to any
class of capital stock of Subsidiary Bank.
SECTION 6. AFFIRMATIVE COVENANTS
     Borrower covenants and agrees that, so long as any of Obligations are
outstanding, it will, and will cause Subsidiary Bank, or any Subsidiary to:
     6.01 Insurance. Keep adequately insured, by financially sound and reputable
insurers acceptable to Lender and in amounts reasonably acceptable to Lender,
all Property of Borrower, Subsidiary Bank, and each Subsidiary of the character
usually insured by corporations and other entities engaged in the same or
similar businesses similarly situated, against loss or damage of the kind
customarily insured against by such corporations and acceptable to Lender, and
(b) cause Subsidiary Bank to maintain coverage under a banker’s blanket bond in
an amount equal to the greater of the amount of coverage currently maintained by
Subsidiary Bank or the minimum coverage recommended by the applicable Regulatory
Agencies, plus such excess fidelity coverage as Lender may reasonably request
from time to time. Promptly after Lender’s request therefor, Borrower shall
provide Lender with evidence that Borrower maintains, and that Subsidiary Bank
maintain, the insurance required under this Section 6.01, and evidence of the
payment of all premiums therefor.

- 12 -



--------------------------------------------------------------------------------



 



Notice Required by Section 427.120(3) R.S.Mo.: “Unless you provide evidence of
the insurance coverage required by your agreement with us, we may purchase
insurance at your expense to protect our interests in your collateral. This
insurance may, but need not, protect your interests. The coverage that we
purchase may not pay any claim that you make or any claim that is made against
you in connection with the collateral. You may later cancel any insurance
purchased by us, but only after providing evidence that you have obtained
insurance as required by our agreement. If we purchase insurance for the
collateral, you will be responsible for the costs of that insurance, including
the insurance premium, interest and any other charges we may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to your total outstanding balance or obligation. The costs of the
insurance may be more than the cost of insurance you may be able to obtain on
your own.”
     6.02 Payment of Taxes. Duly file all Federal, state and local income tax
returns and all other tax returns and reports which are required to be filed;
and pay before the same become delinquent, all taxes and governmental charges
assessed against or upon Borrower, Subsidiary Bank, and each Subsidiary, as the
case may be, or upon their respective Properties, assets, income or franchises,
except to the extent any failure to do so would not have a Material Adverse
Effect.
     6.03 Financial Data. Deliver to Lender:
     (a) As soon as practicable and in any event within sixty (60) days after
the end of each fiscal quarter (other than the last fiscal quarter of each
fiscal year of Borrower) an unaudited consolidated statement of earnings and
retained earnings of Borrower and its Consolidated Subsidiaries for the period
from the beginning of the current fiscal year to the end of such fiscal quarter,
and an unaudited consolidated balance sheet of Borrower and its Consolidated
Subsidiaries as at the end of such fiscal quarter, setting forth in each case in
comparative form figures for the corresponding period in the preceding fiscal
year, all in reasonable detail and certified to Lender by the principal
financial officer of Borrower, subject to changes resulting from normal year-end
adjustments; all such statements to be prepared in accordance with GAAP
consistently applied (provided that as long as Borrower timely files its SEC
Form 10-Q for any applicable fiscal quarter, this reporting requirement shall be
deemed to be satisfied for such fiscal quarter);
     (b) As soon as practicable and in any event within ninety (90) days after
the end of each fiscal year, consolidated and consolidating statements of
earnings and retained earnings of Borrower and its Consolidated Subsidiaries for
such year, consolidated and consolidating statements of cash flow of Borrower
and its Consolidated Subsidiaries for such year, and consolidated and
consolidating balance sheets of Borrower and its Consolidated Subsidiaries as at
the end of such year, setting forth in each case in comparative form
corresponding figures from the preceding fiscal year, all such statements to be
prepared in accordance with GAAP consistently applied and reported and
accompanied by the unqualified opinion of independent certified public
accountants selected by Borrower and acceptable to Lender (provided that as long
as Borrower timely files its SEC Form 10-K for any applicable fiscal year, this
reporting requirement shall be deemed to be satisfied for such fiscal year);
     (c) As soon as practicable and in any event within sixty (60) days after
the end of each fiscal quarter, a certificate in substantially the form of that
attached hereto and made a part hereof as Exhibit B (with appropriate
insertions), executed by the principal financial officer of Borrower;
     (d) Promptly after filing with any Regulatory Agency, and in any event
within fifteen (15) days after the filing thereof, copies of all financial
statements, call reports, filings and other documents

- 13 -



--------------------------------------------------------------------------------



 



which Borrower, Subsidiary Bank, or any Subsidiary shall file with the SEC and
any Regulatory Agency and which are otherwise not publicly available; and
     (e) With reasonable promptness, such other financial information and data
as Lender may from time to time reasonably request.
Lender shall keep such information confidential in compliance with applicable
law, provided that Lender is hereby authorized to deliver a copy of any
financial statement or other information made available by Borrower, Subsidiary
Bank, or any Subsidiary to any regulatory authority having jurisdiction over
Lender, pursuant to any request therefor.
     6.04 Maintenance of Property. Maintain all Property, plants and equipment
(except obsolete equipment) in good operating order, and from time to time make
all needful and proper repairs, renewals, replacements, additions, betterments
and improvements thereto so that at all times the efficiency thereof shall be
fully preserved and maintained.
     6.05 Inspection. Permit any employee or contractor designated by Lender to
visit, inspect and audit any of the Properties, corporate books, loan
documentation, loan portfolios, loan files and financial records of Borrower,
Subsidiary Bank, and any Subsidiary and to discuss the affairs, finances and
accounts of Borrower, Subsidiary Bank, and any Subsidiary with the principal
officers of Borrower, Subsidiary Bank, and any Subsidiary, all at such
reasonable times and at such reasonable intervals as Lender may request. Lender
shall keep such information confidential in compliance with applicable law,
provided that Lender is hereby authorized to deliver a copy of any such
information made available by Borrower, Subsidiary Bank, or any Subsidiary to
any regulatory authority having jurisdiction over Lender, pursuant to any
request therefor.
     6.06 Corporate Existence. Do or cause to be done all things necessary to
(a) preserve and keep in full force and effect its corporate existence, rights
and franchises to the extent the failure to do so could reasonably be expected
to have a Material Adverse Effect, (b) duly qualify to do business in all
jurisdictions where the nature of Property or the nature of the business
requires such qualification to the extent the failure to do so could reasonably
be expected to have a Material Adverse Effect, (c) maintain its status as a
“savings and loan holding company” under and within the meaning of 12 U.S.C.
§1467a, (d) cause Subsidiary Bank to preserve and keep in full force and effect
its existence, franchise and right to do business as a Federal savings bank
under the laws of the United States, and (e) maintain Subsidiary Bank’s status
as an “insured depository institution” as defined in, or within the meaning of,
12 U.S.C. §1813, and to otherwise maintain Subsidiary Bank’s eligibility for
federal deposit insurance.
     6.07 Compliance with Law. Comply with any and all laws, ordinances and
governmental and regulatory rules and regulations to which it is subject, and
obtain any and all licenses, permits, franchises and other governmental and
regulatory authorizations necessary to the ownership of the Properties, or to
the conduct of the business, which violation or failure to obtain might have a
Material Adverse Effect.
     6.08 ERISA Compliance. If Borrower, Subsidiary Bank, or any Subsidiary
shall have, or in the future create, any Pension Plan, Borrower shall comply in
all material respects with, and shall cause Subsidiary Bank, and each Subsidiary
to comply with, all requirements of ERISA relating to such plan. Without
limiting the generality of the foregoing, Borrower will not: (a) permit, or
cause or allow Subsidiary Bank, and each Subsidiary to permit, any Pension Plan
maintained by it, Subsidiary Bank, or any Subsidiary, as the case may be, to
engage in any nonexempt “prohibited transaction”, as such term is defined in
Section 4975 of the Internal Revenue Code of 1986, as amended; (b) permit, or
cause or allow Subsidiary Bank, or any Subsidiary to permit, any Pension Plan
maintained by it, Subsidiary Bank, or any Subsidiary, as the case may be, to
incur any “accumulated funding deficiency,” as such term is defined in
Section 302 of ERISA, 29 U.S.C. §1082, whether or not waived; (c) terminate, or
cause or allow Subsidiary Bank, or any Subsidiary to terminate, any such Pension
Plan in

- 14 -



--------------------------------------------------------------------------------



 



a manner which could result in the imposition of a Lien on the Property of
Borrower, Subsidiary Bank, or any Subsidiary, as the case may be, pursuant to
section 4068 of ERISA, 29 U.S.C. §1368; or (d) take, or cause or allow
Subsidiary Bank, or any Subsidiary to take, any action which would constitute or
give rise to a complete or partial withdrawal from a multi-employer plan within
the meaning of Sections 4203 and 4205 of Title IV of ERISA. Notwithstanding any
provision contained in this Section 5.08 to the contrary, an act by Borrower,
Subsidiary Bank, or any Subsidiary shall not be deemed to constitute a violation
of subparagraphs (a) through (d) hereof unless Lender determines in good faith
that said action, individually or cumulatively with other acts of Borrower,
Subsidiary Bank, or any Subsidiary, does have or is likely to cause a
significant adverse financial effect upon Borrower, Subsidiary Bank, or any
Subsidiary. Borrower shall have the affirmative obligation hereunder to report
to Lender any of those acts identified in subparagraphs (a) through (d) hereof,
regardless of whether said act does or is likely to cause a significant adverse
financial effect upon Borrower, Subsidiary Bank, or any Subsidiary, and failure
by Borrower to report such act promptly upon Borrower’s becoming aware of the
existence thereof shall constitute an Event of Default hereunder.
     6.09 Risk-Based Capital Adequacy Guidelines. Comply with, to the extent
applicable, the capital guidelines for savings associations of the OTS as set
forth in 12 C.F.R. §565.4 (the “OTS Capital Guidelines”), as from time to time
amended, or in any successor law, rule or regulation of similar import. In
addition, Borrower will cause Subsidiary Bank to maintain at all times during
the Term of this Agreement a “well-capitalized” rating under the OTS Capital
Guidelines.
     6.10 Notices. To the extent not described in any public document filed by
Borrower with the SEC or any Regulatory Agency (or to be described in the next
applicable SEC or Regulatory Agency filing), notify Lender in writing of any of
the following promptly after learning of the occurrence thereof, describing the
same and, if applicable, the steps being taken by the Person(s) affected with
respect thereto:
     (a) Default. The occurrence of (i) any Default or Event of Default under
this Agreement, or (ii) any default or event of default by Borrower, Subsidiary
Bank, or any Subsidiary (which could reasonably be expected to have a Material
Adverse Effect), under any note, indenture, loan agreement, mortgage, deed of
trust, security agreement, lease or other similar agreement, document or
instrument to which Borrower, Subsidiary Bank, or any Subsidiary, as the case
may be, is a party or by which it is bound or to which it is subject;
     (b) Litigation. The institution of any litigation, arbitration proceeding
or governmental or regulatory proceeding affecting Borrower, Subsidiary Bank, or
any Subsidiary, whether or not considered to be covered by insurance, which
could reasonably be expected to have a Material Adverse Effect;
     (c) Judgment. The entry of any judgment or decree against Borrower,
Subsidiary Bank, or any Subsidiary which could reasonably be expected to have a
Material Adverse Effect;
     (d) Pension Plans. The occurrence of a Reportable Event (which could
reasonably be expected to have a Material Adverse Effect) with respect to any
Pension Plan; the filing of a notice of intent to terminate a Pension Plan by
Borrower, any ERISA Affiliate, any other Obligor or Subsidiary Bank; the
institution of proceedings to terminate a Pension Plan by the PBGC or any other
Person to terminate any Pension Plan; the withdrawal in a “complete withdrawal”
or a “partial withdrawal” as defined in Sections 4203 and 4205, respectively, of
ERISA by Borrower, any ERISA Affiliate, any other Obligor or Subsidiary Bank
from any Multiemployer Plan; or the incurrence of any material increase in the
contingent liability of Borrower, any other Obligor or Subsidiary Bank with
respect to any “employee welfare benefit plan” as defined in Section 3(1) of
ERISA which covers retired employees and their beneficiaries;

- 15 -



--------------------------------------------------------------------------------



 



     (e) Change of Name. Any change in the name of Borrower, Subsidiary Bank, or
any Subsidiary which could reasonably be expected to have a Material Adverse
Effect;
     (f) Change in Place(s) of Business. Any proposed opening, closing or other
change of any place of business of Borrower, Subsidiary Bank, or any Subsidiary
which could reasonably be expected to have a Material Adverse Effect;
     (g) Environmental Matters. Receipt of any notice that the operations of
Borrower, Subsidiary Bank, or any Subsidiary are not in full compliance with any
of material requirements of any applicable Federal, state or local
environmental, health or safety law, rule or regulation; receipt of notice that
Borrower, Subsidiary Bank, or any Subsidiary is subject to any Federal, state or
local investigation evaluating whether any remedial action is needed to respond
to the material release of any hazardous or toxic waste, substance or
constituent or other substance into the environment; or receipt of notice that
any of the Properties or assets of Borrower, Subsidiary Bank, or any Subsidiary
are subject to an “Environmental Lien.” For purposes of this Section 6.10,
“Environmental Lien” shall mean a Lien in favor of any governmental or
regulatory agency, entity, authority or official for (1) any liability under
Federal, state or local environmental laws, rules or regulations which could
reasonably be expected to have a Material Adverse Effect or (2) damages arising
from or costs incurred by any such governmental or regulatory agency, entity,
authority or official in response to a release of a hazardous or toxic waste,
substance or constituent or other substance into the environment which could
reasonably be expected to have a Material Adverse Effect;
     (h) Material Adverse Effect. The occurrence of any change in the business,
operations or condition, financial or otherwise, of Borrower, Subsidiary Bank,
or any Subsidiary which could reasonably be expected to have a Material Adverse
Effect; and
     (i) Regulatory Matters. The issuance of any cease and desist order against
Borrower, Subsidiary Bank, or any Subsidiary by any Regulatory Agency and/or the
entry of any memorandum of understanding or other agreement between Borrower,
Subsidiary Bank, or any Subsidiary and any Regulatory Agency, regardless of
whether the same is voluntary or involuntary.
     6.11 Utilization of Loan Proceeds. Utilize the proceeds of any advance made
under the Loan solely for working capital purposes, for payment of the
outstanding stock options of Community exercised in connection with its merger
into Borrower, for the repurchase of Borrower’s stock, and for providing
liquidity to Subsidiary Bank.
SECTION 7. NEGATIVE COVENANTS
     Borrower covenants and agrees that, as long as any of the Obligations are
outstanding, it will not, and it will not cause or permit Subsidiary Bank, or
any Subsidiary to, without the prior written consent of Lender:
     7.01 Indebtedness. Create or incur any Indebtedness except (a) to Lender,
(b) the Indebtedness described in Schedule 5.11 attached hereto,
(c) Indebtedness of Subsidiary Bank to creditors in the ordinary course of its
banking business, (d) other Indebtedness consisting of trust preferred
securities or other subordinate Indebtedness having minimum maturities of twenty
five (25) years, and (e) such other Indebtedness incurred after written approval
from Lender.
     7.02 Merger or Consolidation, etc. Merge into or consolidate with any other
Person, or cause or permit any change in the ownership of Borrower, Subsidiary
Bank, or any Subsidiary, or any Change in Control; provided however, that the
foregoing restriction shall not apply (a) to any merger or consolidation between
or among any one or more of Borrower, Subsidiary, Bank and/or any other
Subsidiary, and (b) to any other merger or consolidation in which Borrower,
Subsidiary Bank or any other Subsidiary, as the case may be, is the surviving
entity if, at the effective time of or immediately

- 16 -



--------------------------------------------------------------------------------



 



after the consummation such merger or consolidation no Event of Default has
occurred and is continuing.
     7.03 Sale of Property. Sell, lease, transfer or otherwise dispose of any
Property or assets, except in the ordinary course of business; provided,
however, that the foregoing shall not preclude Borrower, Subsidiary Bank, or any
Subsidiary from selling, leasing, transferring or otherwise disposing of less
than substantially all of its assets so long as the purchase price for said
assets shall be equal to or greater than the depreciated book value of said
assets.
     7.04 Distributions. Declare or incur any liability to make any Distribution
in respect of the capital stock of Borrower, Subsidiary Bank, or any Subsidiary,
except that: (a) Subsidiary Bank shall be permitted to pay cash dividends to
Borrower to the extent necessary to pay (i) the Obligations then due and payable
to Lender and which are actually applied toward payment of the Obligations, and
(ii) the normal operating expenses of Borrower; and (b) so long as no Default or
Event of Default under this Agreement has occurred and is continuing or is
created thereby Borrower shall be permitted to declare and pay cash dividends on
its capital stock.
     7.05 Issuance of Stock, etc. Authorize or issue any new types, varieties or
classes of capital stock, either preferred or common, voting or nonvoting, or
any bonds or debentures, subordinated or otherwise, or any stock warrants or
options, or authorize or issue any additional shares of stock of any existing
class of stock, or grant any person other than Lender any proxy for existing
shares, or cause or allow, or declare any stock splits or take any other action
which could, directly or indirectly, decrease Borrower’s ownership interest in
Subsidiary Bank; provided that such restriction shall not apply to any such
transaction that does not cause a Change of Control or Event of Default.
     7.06 Default. Allow to occur, or to continue unremedied, any act, event or
condition which constitutes an event of default, or which, with the passage of
time or giving of notice, or both, would constitute an event of default under,
any agreement, document or instrument to which Borrower, Subsidiary Bank, or any
Subsidiary is a party or by which Borrower, Subsidiary Bank, or any Subsidiary
may be bound.
     7.07 Investments. Make any advances or loans or extensions of credit to,
purchase any stock or other ownership interests, bonds, notes, debentures or
other securities of, make any expenditures on behalf of or in any manner assume
liability (direct, contingent or otherwise) for the Indebtedness of, any Person,
except (a) such guarantees, letters of credit, loans, advances and/or
investments made by Subsidiary Bank or any Subsidiary in the ordinary course of
their banking businesses, (b) loans or advances from Borrower to Subsidiary
Bank, or any Subsidiary, (c) the acquisition by Borrower, Subsidiary Bank or any
other Subsidiary, as the case may be, shares of stock, obligations and/or other
securities received in settlement of claims arising in the ordinary course of
business, (d) the acquisition by Borrower, Subsidiary Bank or any other
Subsidiary, as the case may be, of the stock or other ownership interests of any
Person if, at the effective time of or immediately after the consummation such
acquisition, no Event of Default has occurred and is continuing, (e) such
investments by Borrower, Subsidiary Bank or any other Subsidiary, as the case
may be, that are permitted under applicable law to be made by bank holding
companies, financial institutions and their subsidiaries, (f) the loan by
Borrower to the Superior Bancorp Employee Stock Ownership Plan, formerly known
as the Community Bancshares, Inc. Employee Stock Ownership Plan, and (g) such
other investments which have been approved by Lender.
     7.08 Liens. Create, incur, assume, permit the imposition of or allow the
continuance of any Lien on any Properties except for Permitted Liens. Borrower
shall not create, incur, assume, permit the imposition of or allow the
continuance of any Liens on the capital stock of Subsidiary Bank except Liens in
favor of Lender.

- 17 -



--------------------------------------------------------------------------------



 



     7.09 Subsidiaries and Related Companies. (a) Transfer any Property to any
Related Party other than the transfer of Property between or among Borrower,
Subsidiary Bank or other Subsidiaries, (b) purchase or sign any agreement to
purchase any securities of any Related Party (whether debt, equity or
otherwise), underwrite or guarantee the same, or otherwise become obligated with
respect thereto in the aggregate amount greater than $ 500,000, or (c) take any
other action or permit any action to be taken with respect to any Related Party
which would jeopardize either Borrower’s ability to repay the Loan, or any
portion thereof, as the same becomes due and payable, or the security given to
Lender with respect to the Loan.
     7.10 Use of Proceeds. Without Lender’s prior written consent, use or permit
any proceeds of any Loan advance to be used by Borrower, Subsidiary Bank, or any
Subsidiary, to either directly or indirectly for the purpose (whether immediate,
incidental or ultimate) of “purchasing or carrying any margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as from time to time amended.
     7.11 Nature of Business. Conduct or engage in any business if, as a result
thereof, the general nature of the business which would thereafter be engaged in
by Borrower or Subsidiary Bank, as the case may be, would be substantially
changed from the general nature of the business engaged in on the date of this
Agreement by Borrower or Subsidiary Bank, as the case may be; provided, however,
that the business conducted by any former Subsidiary of Community shall be
permitted after the merger of Community into Borrower.
     7.12 Other Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations
hereunder or under any instrument or document delivered or to be delivered by it
hereunder or in connection herewith.
     SECTION 8. EVENTS OF DEFAULT
     If any of the following (each an “Event of Default”) shall occur and be
continuing:
     8.01 Borrower shall fail to pay any of the Obligations as and when the same
shall become due and payable, whether by reason of demand, maturity,
acceleration or otherwise, and such failure shall be unremedied for five
(5) days;
     8.02 Any material representation or warranty of Borrower made in this
Agreement or in any of the other Transaction Documents or in any certificate,
agreement, instrument or statement furnished or made or delivered pursuant
hereto or thereto or in connection herewith or therewith, shall prove to have
been untrue or incorrect when made or effected;
     8.03 Borrower shall fail to perform or observe any term, covenant or
provision contained in sections 6.09, 6.10, or Section 7 hereof;
     8.04 Borrower shall fail to perform or observe any other term, covenant or
provision contained in this Agreement and any such failure remains unremedied
for thirty (30) days after the earlier of (a) written notice of default is given
to Borrower by Lender, or (b) any officer of Borrower obtaining actual knowledge
of such failure;
     8.05 This Agreement or any of the other Transaction Documents shall at any
time for any reason cease to be in full force and effect or shall be declared to
be null and void by a court of competent jurisdiction, or if the validity or
enforceability hereof or thereof shall be contested or denied by Borrower or any
Obligor, or if Borrower or any Obligor shall deny that it has any further
liability or obligation hereunder or thereunder or if Borrower or any Obligor
shall fail to comply with or observe any of the terms, provisions or conditions
contained in any of the Transaction Documents (other than this Agreement);

- 18 -



--------------------------------------------------------------------------------



 



     8.06 Borrower, Subsidiary Bank or any Subsidiary shall (a) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code or any other Federal, state or foreign bankruptcy,
insolvency, receivership, liquidation or similar law, (b) consent to the
institution of, or fail to contravene in a timely and appropriate manner, any
such proceeding or the filing of any such petition, (c) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator or similar
official of itself, himself or herself or of a substantial part of its Property
or assets, (d) file an answer admitting the material allegations of a petition
filed against itself, himself or herself in any such proceeding, (e) make a
general assignment for the benefit of creditors, (f) become unable, admit in
writing its, his or her inability or fail generally to pay its, his or her debts
as they become due, (g) become insolvent in either the equity or bankruptcy
sense of the term or (h) take any corporate or other action for the purpose of
effecting any of the foregoing;
     8.07 An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (a) relief
in respect of Borrower, Subsidiary Bank or any Subsidiary, or of a substantial
part of the Property or assets of Borrower, Subsidiary Bank or any Subsidiary,
under Title 11 of the United States Code or any other Federal, state or foreign
bankruptcy; insolvency, receivership, liquidation or similar law, (b) the
appointment of a receiver, trustee, custodian, sequestrator or similar official
of Borrower, Subsidiary Bank or any Subsidiary or of a substantial part of the
Property or assets of Borrower, Subsidiary Bank or any Subsidiary or (c) the
winding-up or liquidation of Borrower, Subsidiary Bank or any Subsidiary; and
any such proceeding or petition shall continue undismissed for sixth
(60) consecutive days or an order or decree approving or ordering any of the
foregoing shall continue unstayed and in effect for sixty (60) consecutive days;
     8.08 Subsidiary Bank shall be placed in receivership by any Regulatory
Agency;
     8.09 Any Regulatory Agency shall notify Subsidiary Bank that its capital
has been impaired;
     8.10 Subsidiary Bank shall cease to be an “insured depository institution”
under or within the meaning of 12 U.S.C. §1813, as amended, or a cease and
desist order, memorandum of understanding or other agreement shall be issued by
any Regulatory Authority against or affecting Borrower, Subsidiary Bank, or any
Subsidiary which (in Lender’s opinion) has or could have a Material Adverse
Effect;
     8.11 Any litigation or governmental or regulatory proceeding is instituted
against Borrower, Subsidiary Bank or any Subsidiary which, in Lender’s
reasonable opinion, will have a Material Adverse Effect, after taking into
account insurance coverage and reserves therefor (if any);
     8.12 Any Property of Borrower, Subsidiary Bank or any Subsidiary, shall be
seized, attached or levied upon, the value of which could reasonably be expected
to have a Material Adverse Effect, and such Property, is not released within
sixty (60) days after being seized, attached or levied upon;
     8.13 Borrower, Subsidiary Bank or any Subsidiary shall have a judgment
entered against it by a court having jurisdiction in the premises, in an amount
which could reasonably be expected to have a Material Adverse Effect, and such
judgment shall not be appealed in good faith or satisfied within sixty (60) days
after the entry of such judgment;
     8.14 Borrower, Subsidiary Bank or any Subsidiary shall fail (and such
failure shall not have been cured or waived) to perform or observe any term,
provision or condition of, or any other default or event of default shall occur
under, any agreement, document or instrument evidencing or securing any
outstanding indebtedness of Borrower, Subsidiary Bank or any Subsidiary, as the
case may be, for borrowed money in the amount of at least $100,000 (other than
the Obligations), if the effect of such failure or default is to cause or permit
such indebtedness to be declared to be due and payable or otherwise accelerated,
or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof;

- 19 -



--------------------------------------------------------------------------------



 



     8.15 The institution by Borrower, any ERISA Affiliate or Subsidiary Bank of
steps to terminate any Pension Plan if, in order to effectuate such termination,
Borrower, any ERISA Affiliate or Subsidiary Bank would be required to make a
contribution to such Pension Plan or would incur a liability or obligation to
such Pension Plan in excess of $ 500,000; or the institution by the PBGC of
steps to terminate any Pension Plan; or
     8.16 Borrower, Subsidiary Bank or any Subsidiary shall be declared by
Lender to be in default on, or pursuant to the terms of, (a) any other present
or future obligation to Lender, including, without limitation, any other loan,
line of credit, revolving credit, guaranty or letter of credit reimbursement
obligation, or (b) any other present or future agreement purporting to convey to
Lender a Lien upon any of the Property or assets of Borrower, Subsidiary Bank or
any Subsidiary, and such default has not been cured within any applicable cure
period;
THEN, and in each such event (other than an event described in Sections 8.06,
8.07, 8.08, 8.09 or 8.10), Lender may declare the entire outstanding principal
balance of and all accrued and unpaid interest on the Note issued under this
Agreement and all other amounts payable by Borrower hereunder to be immediately
due and payable, whereupon all of such outstanding principal balance and accrued
and unpaid interest and all such other amounts shall become and be immediately
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by Borrower, and Lender may
exercise any and all other rights and remedies which it may have under any of
the other Transaction Documents or under applicable law; provided, however, that
upon the occurrence of any event described in Sections 8.06, 8.07, 8.08, 8.09 or
8.10, the entire outstanding principal balance of and all accrued and unpaid
interest on the Note issued under this Agreement and all other amounts payable
by Borrower hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower, and Lender may exercise any and all
other rights and remedies which it may have under any of the other Transaction
Documents or under applicable law.
     SECTION 9. GENERAL
     9.01 No Waiver. No failure or delay by Lender or the holder of the Note in
exercising any right, remedy, power or privilege hereunder or under any other
Transaction Document shall operate as a waiver thereof; nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The remedies provided
herein and in the other Transaction Documents are cumulative and not exclusive
of any remedies provided by law. Nothing herein contained shall in any way
affect the right of Lender to exercise any statutory or common law right of
banker’s lien or set-off.
     9.02 Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default under this Agreement, Lender is hereby authorized at any
time and from time to time to set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and any and all
other indebtedness at any time owing by Lender to or for the credit or the
account of Borrower against any and all of the Obligations irrespective of
whether or not Lender shall have made any demand hereunder or thereunder. Lender
agrees promptly to notify Borrower after any such set-off and application made
by Lender, provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of Lender under
this Section 9.02 are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which Lender may have. Nothing
contained in this Agreement or any other Transaction Document shall impair the
right of Lender to exercise any right of set-off or counterclaim it may have
against Borrower and to apply the amount subject to such exercise to the payment
of indebtedness of Borrower unrelated to this Agreement or the other Transaction
Documents.
     9.03 Cost and Expenses. Borrower agrees to pay (a) all reasonable legal
expenses (including Attorneys’ Fees), recording and filing fees incurred in
connection with the preparation and

- 20 -



--------------------------------------------------------------------------------



 



amendment of this Agreement and the other Transaction Documents (b) if an Event
of Default occurs, all out-of-pocket costs and expenses incurred by Lender,
including, without limitation, reasonable Attorneys’ Fees, in connection with
such Event of Default and collection and other enforcement proceedings resulting
therefrom and (c) all other reasonable Attorneys’ Fees incurred by Lender
relating to or arising out of or in connection with this Agreement or any of the
other Transaction Documents.
     9.04 Environmental Indemnity. Borrower hereby agrees to indemnify Lender
and hold Lender harmless from and against any and all losses, liabilities,
damages, injuries, costs, expenses and claims of any and every kind whatsoever
(including, without limitation, court costs and Attorneys’ Fees) which at any
time or from time to time may be paid, incurred or suffered by, or asserted
against, Lender for, with respect to or as a direct or indirect result of the
violation by Borrower, Subsidiary Bank or any Subsidiary of any laws or
regulations relating to solid waste and/or hazardous waste treatment, storage,
disposal, generation and transportation, air, water and/or noise pollution, soil
or ground or water contamination, the handling, storage or release into the
environment of hazardous materials or hazardous substances, and the
transportation of hazardous materials (“Environmental Laws”); or with respect
to, or as a direct or indirect result of the presence on or under, or the
escape, seepage, leakage, spillage, discharge, emission or release from,
properties utilized by Borrower and/or Subsidiary Bank in the conduct of their
respective businesses into or upon any land, the atmosphere or any watercourse,
body of water or wetland, of any hazardous material or substances (including,
without limitation, any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under the Environmental Laws); and the provisions
of and undertakings and indemnification set out in this Section 9.04 shall
survive the satisfaction and payment of the Obligations and termination of this
Agreement.
     9.05 General Indemnity. In addition to the payment of expenses pursuant to
Section 9.03, whether or not the transactions contemplated hereby shall be
consummated, Borrower hereby agrees to indemnify, pay and hold Lender and any
holder of any of the Note, and the officers, directors, employees, agents and
affiliates of Lender and such holder(s) (each, and “Indemnitee”; and
collectively, “Indemnitees”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such indemnities in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitees
shall be designated a party thereto), that may be imposed on, incurred by or
asserted against Indemnitees, in any manner relating to or arising out of this
Agreement or other agreements executed and delivered by Borrower or any other
Obligor in connection herewith, the statements contained in any commitment
letters delivered by Lender, Lender’s agreement to make the Loan hereunder or
the use or intended use of the proceeds of the Loan hereunder (the “Indemnified
Liabilities”); that Borrower shall have no obligation to an Indemnitee hereunder
with respect to Indemnified Liabilities arising from the negligence or willful
misconduct of that Indemnitee as determined by a court of competent
jurisdiction. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnities or any of them. The provisions of the undertakings and
indemnification set out in this Section 9.05 shall survive satisfaction and
payment of the Obligations and termination of this Agreement.
     9.06 Authority to Act. Lender shall be entitled to act on any notices and
instructions (telephonic or written) reasonably believed by Lender to have been
delivered by any Person authorized to act on behalf of Borrower pursuant hereto,
regardless of whether such notice or instruction was in fact delivered by a
Person authorized to act on behalf of Borrower, and Borrower hereby agrees to
indemnify Lender and hold Lender harmless from and against any and all losses
and expenses, if any,

- 21 -



--------------------------------------------------------------------------------



 



ensuing from any such action; provided, however, that Borrower shall have no
obligation to indemnify Lender against any such losses or expenses arising
solely from Bank’s gross negligence or intentional misconduct as determined by a
court of competent jurisdiction.
     9.07 Notices. Except as otherwise specifically set forth in this Agreement,
each notice, request, demand, consent, confirmation or other communication under
this Agreement shall be in writing and delivered in person or sent by telecopy,
recognized overnight courier or registered or certified mail, return receipt
requested and postage prepaid, to the applicable party at its address or
telecopy number set forth on the signature page(s) of this Agreement, or at such
other address or telecopy number as any party hereto may designate as its
address for communications under this Agreement by notice so given. Such notices
shall be deemed effective on the day on which delivered or sent if delivered in
person or sent by telecopy (with answerback confirmation received), on the first
(1st) Business Day after the day on which sent, if sent by recognized overnight
courier or on the third (3rd) Business Day after the day on which mailed, if
sent by registered or certified mail.
     9.08 CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. BORROWER IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY MISSOURI STATE COURT LOCATED IN
ST. LOUIS COUNTY, MISSOURI, OR ANY UNITED STATES OF AMERICA COURT SITTING IN THE
EASTERN DISTRICT OF MISSOURI, AS LENDER MAY ELECT, IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT. BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO SUCH
SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH COURTS.
BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH BORROWER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND BORROWER FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. BORROWER HEREBY EXPRESSLY
WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION WHICH BORROWER MAY NOW OR HEREAFTER
HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT DOMICILES. BORROWER AUTHORIZES THE
SERVICE OF PROCESS UPON BORROWER BY REGISTERED MAIL SENT TO BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 9.08. BORROWER AND LENDER IRREVOCABLY WAIVE THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH BORROWER AND LENDER
ARE ADVERSE PARTIES.
     9.09 Lender’s Books and Records. Lender’s books and records showing the
account between Borrower and Lender shall be admissible in evidence in any
action or proceeding and shall constitute prima facie proof thereof.
     9.10 Governing Law; Amendments. This Agreement, the Note, and all of the
other Transaction Documents shall be governed by and construed in accordance
with the internal laws of the State of Missouri, and this Agreement and the
other Transaction Documents may not be changed, nor may any term, condition or
Event of Default be waived, modified or discharged orally but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.
     9.11 References; Headings for Convenience. Unless otherwise specified
herein, all references herein to Section numbers refer to section numbers of
this Agreement, and all references herein to Exhibits A and B, and Schedules
3.03, 5.05, 5.08, 5.11, and 5.12 refer to annexed Exhibits A and B and Schedules
3.03, 5.05, 5.08, 5.11, and 5.12 which are hereby incorporated herein by
reference. The section headings are furnished for the convenience of the parties
and are not to be considered in the construction or interpretation of this
Agreement.

- 22 -



--------------------------------------------------------------------------------



 



     9.12 Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of Borrower and its successors and Lender and its successors and
assigns. Borrower may not assign or delegate any of its rights or obligations
under this Agreement.
     9.13 Severability. In the event any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
     9.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     9.15 Resurrection of Obligations. To the extent that Lender receives any
payment on account of any of the Obligations, and any such payment(s) or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, subordinated and/or required to be repaid to a trustee,
receiver or any other Person under any bankruptcy act, state or Federal law,
common law or equitable cause, then, to the extent of such payment(s) received,
the Obligations or part thereof intended to be satisfied and any and all liens,
security interests, mortgages, deeds of trust and/or other encumbrances upon or
pertaining to any assets of Borrower and theretofore created and/or existing in
favor of Lender as security for the payment of such the Obligations shall be
revived and continue in full force and effect, as if such payment(s) had not
been received by Lender and applied on account of the Obligations.
     9.16 Notice Required by Section 432.047 R.S. Mo.; Entire Agreement. This
notice is provided pursuant to Section 432.047 R.S.Mo. As used herein,
“creditor” means Lender and “this writing” means this Agreement and the other
Transaction Documents. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO
EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY
UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO
PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT. This Agreement
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings (oral or written) relating to
the subject matter hereof.
     9.17 USA PATRIOT Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act, Title Ill of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.
(SIGNATURES ON FOLLOWING PAGE)

- 23 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
LOAN AGREEMENT

                  Borrower:
 
                SUPERIOR BANCORP
 
           
 
  By:   /s/ Rick D Gardner               Print Name:   Rick D. Gardner
 
           
 
  Title:       Chief Operating Officer          
 
                Address:
 
                17 North 20th Street
Birmingham, Alabama 35203     Attention:   Rick D. Gardner
 
           
 
                Telecopier: (205) 327-3611
 
                Lender:
 
                U.S. BANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Jaycee D. Greene                   Jaycee D. Greene, Vice President
 
                Address:
 
                One US Bank Plaza (Mail Code SL-MO-T11S)
7th Street & Washington Avenue
St. Louis, Missouri 63101     Attention: Correspondent Banking Department

 
                Telecopier: (314) 418-2173

- 24 -



--------------------------------------------------------------------------------



 



EXHIBIT A
(Form of Note)
REVOLVING CREDIT NOTE

$10,000,000.00   St. Louis, Missouri     January 26, 2007

     FOR VALUE RECEIVED, on the last day of the Term (as defined in the Loan
Agreement [defined below]), the undersigned, SUPERIOR BANCORP, a Delaware
corporation (“Borrower”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”), the principal
sum of Ten Million Dollars ($10,000,000.00), or such lesser sum as may then
constitute the aggregate unpaid principal amount of all Loan advances made by
Lender to Borrower pursuant to the Loan Agreement. The aggregate principal
amount of Loan advances which Lender shall be committed to have outstanding
under this Revolving Credit Note (this “Note”) at any one time shall not exceed
Ten Million Dollars ($10,000,000.00), which amount may be borrowed, paid,
reborrowed and repaid, in whole or in part, subject to the terms and conditions
of this Note and of the Loan Agreement.
     Borrower further promises to pay to the order of Lender interest on the
unpaid principal balance from time to time outstanding under this Note at the
rate(s) and on the dates set forth in the Loan Agreement.
     All payments received by Lender under this Note shall be allocated among
the principal, interest, collection costs and expenses and other amounts due
under this Note in such order and manner as Lender shall elect. The amount of
interest accruing under this Note shall be computed on an actual day, 360-day
year basis.
     All payments of principal and interest under this Note shall be made in
lawful currency of the United States in Federal or other immediately available
funds at the office of Lender situated at One US Bank Plaza, 7th Street &
Washington Avenue, St. Louis, Missouri 63101, or at such other place as Lender
may from time to time designate in writing.
     Lender shall record in its books and records the date and amount of each
Loan advance made by it to Borrower under this Note and the date and amount of
each payment of principal and/or interest made by Borrower with respect thereto;
provided, however, that the obligation of Borrower to repay each Loan advance
made to Borrower under this Note shall be absolute and unconditional,
notwithstanding any failure of Lender to make any such recordation or any
mistake by Lender in connection with any such recordation. The books and records
of Lender showing the account between Lender and Borrower shall be admissible in
evidence in any action or proceeding and shall constitute prima facie proof of
the items therein set forth.
     This Note is the Note referred to in the Loan Agreement dated as of the
date hereof by and between Borrower and Lender, as the same may from time to
time be amended, modified, extended, renewed or restated (the “Loan Agreement”;
all capitalized terms used and not otherwise defined in this Note shall have the
respective meanings ascribed to them in the Loan Agreement). The Loan Agreement,
among other things, contains provisions for acceleration of the maturity of this
Note upon the occurrence of certain stated events and also for prepayments on
account of the principal of this Note and interest on this Note prior to the
maturity of this Note upon the terms and conditions specified therein.
     If Borrower shall fail to make any payment of any principal of or interest
on this Note as and when the same shall become due and payable, or if any Event
of Default shall occur under or within the

 



--------------------------------------------------------------------------------



 



meaning of the Loan Agreement, then Lender’s obligation to make additional Loan
advances under this Note may be terminated in the manner and with the effect as
provided in the Loan Agreement and the entire outstanding principal balance of
this Note and all accrued and unpaid interest thereon may be declared to be
immediately due and payable in the manner and with the effect as provided in the
Loan Agreement.
     In the event that any payment of any principal of or interest on this Note
is not paid when due, whether by reason of maturity, acceleration or otherwise,
and this Note is placed in the hands of an attorney or attorneys for collection,
or if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and expenses of such collection, foreclosure and
representation, including, without limitation, Attorneys’ Fees and expenses
(whether or not litigation shall be commenced in aid thereof). All parties
hereto severally waive presentment for payment, demand for payment, protest,
notice of protest and notice of dishonor.
     This Note shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).

                  Borrower:
 
                SUPERIOR BANCORP
 
           
 
  By:                  
 
                Print Name:   Rick D. Gardner
 
           
 
                Title:   Chief Operating Officer
         

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT B
(Form of Certificate)
                                        , 200                     
U.S. Bank National Association
One US Bank Plaza
7th Street & Washington Avenue
St. Louis, Missouri 63101
Attention: Correspondent Banking Department
Ladies and Gentlemen:
     Reference is hereby made to the Loan Agreement dated as of January 26,
2007, by and between you and the undersigned (as from time to time amended, the
“Agreement”; all capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Agreement).
     The undersigned hereby certifies that as of the date hereof:
     (a) all of the representations and warranties set forth in Section 5 of the
Agreement are true and correct;
     (b) no violation or breach of any of the affirmative covenants set forth in
Section 6 of the Agreement has occurred and is continuing;
     (c) no violation or breach of any of the negative covenants set forth in
Section 7 of the Agreement has occurred and is continuing;
     (d) no Default or Event of Default under the Agreement has occurred and is
continuing;
     (e) the financial statements of Borrower and its Subsidiaries delivered to
you with this letter or filed with the Securities and Exchange Commission are
true, correct and complete and have been prepared in accordance with GAAP
consistently applied; and
     (f) the financial covenant information set forth in Schedule 1 to this
letter is true and correct.

                  Very truly yours,
 
                SUPERIOR BANCORP
 
           
 
  By:                  
 
                Print Name:    
 
           
 
           
 
  Title:                  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Financial Covenant information
as of                                         ,                     

         
Financial Covenant
  Actual   Required

 